Citation Nr: 0334150	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date prior to November 28, 1997, 
for a total rating due to unemployability caused by service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1951 to September 1952 and from 
January 1957 to March 1975.  He also had service in the 
National Guard.  His awards and decorations included the 
Combat Infantryman Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(RO) in Fargo, North Dakota.  


FINDINGS OF FACT

1.  On November 28, 1997, the RO received the veteran's claim 
for a TDIU. 

2.  Service connection is in effect for the following 
disabilities:  a herniated nucleus pulposus at L4-L5, 
evaluated as 40 percent disabling, effective June 1, 1989; 
headaches, evaluated as 30 percent disabling, effective 
November 28, 1997; cervical myositis, evaluated as 10 percent 
disabling, effective November 28, 1997; tinnitus, evaluated 
as 10 percent disabling, effective November 11, 1996; a 
granuloma of the left lung, evaluated as 10 percent 
disabling, effective November 28, 1997; a deformity of the 
duodenal cap, evaluated as 10 percent disabling, effective 
April 1, 1975; bilateral hearing loss disability, evaluated 
as noncompensable, effective April 1, 1975; and a perforated 
left tympanic membrane, evaluated as noncompensable, 
effective April 1, 1975.

3.  The veteran's combined 70 percent rating for his multiple 
service-connected disabilities became effective on November 
28, 1997.




CONCLUSION OF LAW

The criteria for an effective date prior to November 28, 
1997, for the veteran's TDIU have not been met.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)). That law redefined the obligations of the VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

In August 2001, the VA published final regulations 
implementing the VCAA.  66 Fed. Reg. 45620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  

In a decision issued on September 22, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated a portion of the regulations, holding that they 
were inconsistent with the statute.   The Federal Circuit 
noted that the statute granted the veteran a one year period 
to respond to a VA request for information and/or evidence 
(38 U.S.C.§ 5103(b)(1)), while the regulation provided a 30 
day period to respond to such a request (38 C.F.R. 
§ 3.159(b)(1)).  The Federal Circuit found that the response 
period provided in the regulations was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the one-year response period provided in the 
statute.  Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003)

A review of the record discloses that in a letter dated June 
21, 2002, the RO sent the veteran notice of the enactment of 
the VCAA and of the potential impact on his appeal.  In part, 
the RO requested that the veteran submit additional evidence, 
preferably within 60 days.  The RO noted that if such 
evidence was not received by the VA within one year of the 
date of the letter, benefits might not be paid for any period 
prior to the date the evidence was received.  In October 
2002, however, well before the expiration of the one year 
response period, the RO denied the veteran's claim for an 
earlier effective date for his TDIU (see SOC issued in 
October 2002).

The Board acknowledges that notice of the 60 day response 
period could have been potentially misleading but finds that 
any possible harm to the veteran was cured by the RO's 
continuing efforts to assist the veteran in the development 
of his claim.  For example, on June 21, 2002, the RO also 
sent the veteran a letter outlining process for resolution of 
the dispute by a Decision Review Officer.  Moreover, in June 
and July 2002, the RO requested records reflecting the 
veteran's treatment prior to November 28, 1997, at the VA 
Medical Centers (MC's)in Fargo and in Ft. Harrison and Miles 
City, Montana.  Not only was the veteran made aware of those 
efforts in the cover letter associated with the SOC, but the 
veteran knew that the appeal was ongoing by virtue of letters 
sent to him in November 2002 and January 2003.  Indeed, on 
the latter occasion, he was specifically told that he had 90 
days, or until the Board issued a decision, to request a 
hearing, submit additional evidence, or change 
representatives.  Thus, the veteran has had more than a year 
to further develop his appeal since being sent notice of the 
enactment of the VCAA in June 2002.  Accordingly, the holding 
in PVA will not delay a decision on the merits of the 
veteran's appeal.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  By virtue of information sent to him in the notice of 
the VCAA and in the SOC, the veteran and his representative 
were notified of evidence necessary to substantiate the claim 
of entitlement to an earlier effective date for his TDIU.  
Indeed, the SOC sets forth the provisions of the enabling 
regulations applicable to the VCAA. 38 C.F.R. § 3.159. Those 
provisions informed the veteran of what evidence and 
information VA would obtain for him, with specific references 
to such materials as government reports and medical records. 
The RO also explained what information and evidence the 
veteran needed to provide.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; and in fact, it appears 
that all evidence so identified has been obtained and 
associated with the claims folder.  Such evidence includes 
the veteran's outpatient records reflecting treatment by the 
VA from February through October 1997 and the veteran's 
records from the Social Security Administration.  

The veteran has also been informed of his right to have a 
hearing in association with his appeal (see, e.g., VA Form 9, 
received in November 2002); however, to date, he has declined 
to exercise that right.  

In light of the foregoing, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that he has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
the issue of entitlement to an effective date prior to 
November 28, 1997, for his TDIU.  Accordingly, there is no 
need for further development of the evidence in order to meet 
the requirements of the VCAA.  

II.  The Facts and Analysis

The veteran seeks an effective date prior to November 28, 
1997, for his TDIU. 

The VA may grant a TDIU where the evidence shows that the 
veteran, by reason of his service-connected disabilities, is 
precluded from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  Where, 
as here, there are two or more service-connected 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent.  38 C.F.R. § 
4.16(a). 

After its decision in April 2002, service connection was in 
effect for the following disabilities:  a herniated nucleus 
pulposus at L4-L5, evaluated as 40 percent disabling; 
headaches, evaluated as 30 percent disabling; cervical 
myositis, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; a deformity of the 
duodenal cap, evaluated as 10 percent disabling; a granuloma 
of the left lung, evaluated as 10 percent disabling; 
bilateral hearing loss disability, evaluated as 
noncompensable; and a perforated left tympanic membrane, 
evaluated as noncompensable.  The combined rating was 70 
percent, effective November 28, 1997.  Not only did those 
percentages meet the criteria set forth in 38 C.F.R. 
§ 4.16(a), the RO determined that the veteran was, in fact, 
unemployable due to his service-connected disabilities.  
Accordingly, a TDIU was granted, effective November 28, 1997.

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400(o)(1).  There is an 
exception in that the effective date may the earliest date as 
of which it is ascertainable that an increase in disability 
has occurred, provided that the application therefor is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2003). 

In this case, the evidence discloses that in December 1984, 
the RO received the veteran's initial claim of entitlement to 
a TDIU (VA Form 21-8940).  In January 1985, the RO denied 
that claim.  The veteran was notified of that decision, as 
well as his appellate rights; however, a notice of 
disagreement was not received with which to initiate the 
appellate process.  Accordingly, that decision became final 
under the law and regulations then in effect.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. § 19.192 (1984).  Thereafter, the 
RO received no communication with respect to a TDIU claim 
until November 28, 1997.  Accordingly, an earlier effective 
date could not be assigned on the basis of the receipt of an 
earlier claim.  

The veteran advances multiple theories as to why his TDIU 
should be effective prior to November 28, 1997.  He notes 
that he has been receiving Social Security benefits for many 
years and that his TDIU should comport with the date of onset 
noted by the Social Security Administration.  In the 
alternative, he maintains that he was unemployable during the 
year prior to the receipt of his claim for TDIU, and that the 
effective date should revert to at least 1996.  

Evidence received in support of his claim reveals that, in 
fact, the veteran has been receiving Social Security 
disability benefits since February 1993.  The primary 
diagnosis is post-laminectomy syndrome, and associated 
records show that such disability began in August 1992.  
Therefore, the veteran argues that his Social Security award 
shows that he was unemployable as early as 1992.  Even 
assuming, however, that such evidence demonstrates that a 
TDIU rating would have been warranted, his application would 
have had to have been received within one year of the date of 
the increase in disability in order to obtain an earlier 
effective date.  38 U.S.C. § 5110(b)(2); Hurd v. West, 13 
Vet. App. 449, 451-52 (2000).  As noted above, however, the 
veteran's claim for a TDIU was not received until 
November 28, 1997, many years after the Social Security 
benefits were awarded.  Accordingly, neither the date of 
onset of the veteran's disability noted by the Social 
Security Administration nor the date the veteran became 
entitled to those benefits is of any force or effect with 
respect to the claim for an earlier effective date for TDIU.  

The evidence does show that from February through October 
1997, the veteran was treated at the VAMC's in Miles City and 
Fargo for various abnormalities, including hypertension, a 
dermatologic problem, a urinary problem, and his service-
connected hearing loss disability.  Despite such treatment, 
there was no evidence that he was unemployable as a result of 
any of his service-connected disabilities.  Nevertheless, the 
veteran's representative requests a retrospective examination 
to determine if the veteran was unemployable during the year 
prior to the receipt of his claim for a TDIU.  

VA examinations are authorized when the medical evidence 
accompanying a claim for disability compensation or pension 
is not adequate for rating purposes.  38 C.F.R. § 3.326(a) 
(2003).  Even if such an examination revealed that he was 
unemployable during the year prior to November 28, 1997, the 
report of such an examination would be of no evidentiary 
value as it would have occurred after the receipt of his 
claim for a TDIU.  Accordingly, such an examination will not 
be scheduled.


ORDER

An effective date prior to November 28, 1997, for the 
veteran's TDIU is denied. 



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



